Title: To George Washington from Brigadier General Anthony Wayne, 14 March 1778
From: Wayne, Anthony
To: Washington, George

 

Sir
Bristol [Pa.] 14th March 1778 2 OClock P.M.

I am this Moment favoured with yours of the 12th Instant but wish it was not so urgent, as I am but too well assured that my presence on the Occation, on which it’s required—will give me more pain—than executing any Order—which your Excellency would please to favour me with in the field.
my presence will be Indispensibly Necessary in this place tomorrow, the next day you will be waited upon by your Excellencies Most Obt Huml. Sert

Anty Wayne

